Case: 2:18-cv-00173-WOB-HAI Doc #: 99 Filed: 07/01/20 Page: 1 of 1 - Page ID#: 789



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:18-cv-173 (WOB-HAI)


 JASON DONALD BRASHEAR                                            PLAINTIFF


 VS.                                   ORDER


 JAMES A. DALEY, ET AL                                            DEFENDANTS


       This matter is before the Court on the Report and Recommendation

 of the United States Magistrate Judge (Doc. 97) and having considered

 de novo those objections filed thereto by plaintiff (Doc. 98), and the

 Court being sufficiently advised,


       IT IS ORDERED that the objections (Doc. 98) be, and they hereby

 are, overruled; that the Report and Recommendation (Doc. 97) be, and

 is hereby, adopted as the findings of fact and conclusion of law of

 this Court; that defendants’ motions for summary judgment (Docs. 90

 and 93) be, and are hereby, granted; that this matter be dismissed

 with prejudice, and stricken from the docket of this Court.         A

 separate Judgment shall enter concurrently herewith.


       This 1st day of July, 2020.
